UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1944



YARED ASHAGRE GEBREGEORGIS,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-189-879)


Submitted:   March 24, 2006                 Decided:   April 10, 2006


Before WILLIAMS, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Aragaw Mehari, Washington, D.C., for Petitioner. Paul J. McNulty,
United States Attorney, Ralph Andrew Price, Jr., Assistant United
States Attorney, Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Yared Ashagre Gebregeorgis, a native and citizen of

Ethiopia,   petitions   for    review   of    an   order    of   the   Board   of

Immigration Appeals adopting and affirming the immigration judge’s

denial of his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.                  We deny the

petition.

            In his petition for review, Gebregeorgis challenges the

determination that he failed to establish his eligibility for

asylum.   To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).     We have reviewed the evidence of record and

conclude that Gebregeorgis fails to show that the evidence compels

a contrary result. Accordingly, we cannot grant the relief that he

seeks.

            Additionally,     we   uphold    the   denial   of   Gebregeorgis’

request for withholding of removal.          “Because the burden of proof

for withholding of removal is higher than for asylum--even though

the facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”             Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).        Because Gebregeorgis fails to show


                                    - 2 -
that he is eligible for asylum, he cannot meet the higher standard

for withholding of removal.

            We also find that substantial evidence supports the

finding that Gebregeorgis fails to meet the standard for relief

under the Convention Against Torture.           To obtain such relief, an

applicant must establish that “it is more likely than not that he

or she would be tortured if removed to the proposed country of

removal.”     8   C.F.R.   §    1208.16(c)(2)    (2005).       We   find   that

Gebregeorgis failed to make the requisite showing before the

immigration court.

            Accordingly,   we    deny   the   petition   for    review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                    - 3 -